Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 05/07/20.
Claims 1-20 are pending in the application.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 14 depends upon claim 13.  

The prior art alone or in combination does not teach or suggest the inclusion of: 
manufacturing the third part, wherein the third part is manufactured such that the third part is configured to engage the first part, based on the set of predicted manufacturing dimensions for the first part, wherein the manufacturing of the third part is completed before the scanning the first part is completed; and
joining the third part to the first part, to form the assembly.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 teaches each and every limitation of ‘383.
 Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 teaches each and every limitation of ‘383.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 teaches each and every limitation of ‘383.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 teaches each and every limitation of ‘383.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they ‘730 teaches each and every limitation of ‘383.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 teaches each and every limitation of ‘383 (e.g. as interpreted, a gapless mating is formed such that wherein the joining the second part to the first part is performed without positioning any shims between the first part and the second part.)
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 teaches each and every limitation of ‘383.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 teaches each and every limitation of ‘383.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 teaches each and every limitation of ‘383.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10712730. Although the claims at issue are not ‘730 teaches each and every limitation of ‘383.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10712730. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘730 teaches each and every limitation of ‘383.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glasscock et al. (PG/PUB 20140236334) in view over Dean (PG/PUB 2012/0136470) in further view over Gunther (PG/PUB 20150024233)
As per claim 1, Glasscock et al. teaches method of manufacturing an assembly comprising a first part and a second part (ABSTRACT, Figure 6) the method comprising:

manufacturing the first part (ABSTRACT, 0017, 0023, 0043: see CNC machining operations for first and second parts for an aircraft, see also Figure 6)
scanning the first part to determine a set of actual manufacturing dimensions for the first part (0025, 0038, 0044, 0047)
manufacturing the second part, wherein the second part is manufactured based ABSTRACT, 0017, 0023, 0043: see CNC machining operations for first and second parts for an aircraft, see also Figure 6, see also 0041-43: “mating” features per part for engagement, Figure 6)


Dean teaches:
predicting a set of predicted manufacturing dimensions within a range of predetermined allowances for the first part using a historical dataset from a plurality of previously-built parts (Dean, 0038-44: a) at predetermined production steps, receiving grading information associated with a photovoltaic product in the production line at that step, 0040 (b) using the grading information to allocate a grade to the product, the grade indicative of whether the product is within predetermined tolerances for that step; 0041 (c) comparing, by a processor, said grade to a plurality of grades of other previously processed photo Voltaic products in a knowledge base stored in a memory, to identify a similar grade, the similar grade being a grade associated with previous products having similar grading information, wherein said knowledge base further comprises information as to the outcome of the grade at further process steps in the line and wherein said knowledge base further comprises production line adjustment information which bring the similar grade products to an acceptable tolerance; 0042 (d) based on the outcome information of the similar grade, determining a predicted outcome of the photovoltaic product at one or more further processing steps in the production line; and 0043 (e) if the predicted outcome is outside of the predetermined tolerance at a further processing step, pro viding the production line adjustment information for that step to adjust the production line to process the product. 0044. In a further alternative)
comparing the set of predicted manufacturing dimensions to the set of actual manufacturing dimensions to check for any non-compliant deviances between the set of predicted manufacturing dimensions and the set of actual manufacturing dimensions (Dean, 0043: “(e) if the predicted outcome is outside of the pre-determined tolerance at a further processing step, providing the production line adjustment information for that step to adjust the production line to process the product)

Glasscock teaches: 
Manufacturing the second part, wherein the second part is manufactured based 

One of ordinary skill in the art before the effective filing date of the invention  applying the teachings of Dean, namely predicting a set of predicted manufacturing dimensions within a range of predetermined allowances for the first part using a historical dataset from a plurality of previously-built parts, to the teachings of Glasscock, namely manufacturing first and second parts 
The combination of Glasscock and Dean teaches:
comparing the set of predicted manufacturing dimensions to the set of actual manufacturing dimensions to check for any non-compliant deviances between the set of predicted manufacturing dimensions and the set of actual manufacturing dimensions (Dean, 0043: “(e) if the predicted outcome is outside of the pre-determined tolerance at a further processing step, providing the production line adjustment information for that step to adjust the production line to process the product)

The combination of Glasscock and Dean teaches:
wherein the manufacturing the second part 
Gunther teaches  “Generally, the total time for forming 12 and acquiring 14 combined does not substantially differ from the total time for forming 12 alone. The acquisition time, the time to complete the acquiring 14, may not be significantly more than, may be about equal to, may be less than or equal to, or may be significantly less than the formation time, the time to complete the forming 12. The acquisition time may be less than about 1%, about 10%, about 50%, about 100%, or about 200% of the formation time; or about 1-200%, 1-100%, or 10-50% of the formation time.).
   The combination of Dean and Glasscock teaches manufacturing a second part based on predicted tolerances of a first part, supra.  The combination of Dean and Glasscock teaches using first part measurements from which to manufacturing a second part (Dean, ABSTRACT, 0038-48, Figure 2)


2.    The cited combination of prior art teaches the method according to claim 1, wherein the manufacturing the second part is completed before the scanning the first part is completed (Gunther, 0037: see acquisition time is greater than fabrication time)
3.     The cited combination of prior art teaches the method according to claim 1, wherein the scanning the first part comprises performing a global scan of an entirety of the first part (Gunther, 0013)
4.     The cited combination of prior art teaches the method according to claim 1, further comprising adding the set of actual manufacturing dimensions to the historical dataset (Dean, 0023, 0070: see cumulative historical information)

6.     The cited combination of prior art teaches the method according to claim 5, wherein the joining the second part to the first part is performed without positioning any shims between the first part and the second part (Glasscock, 0017: “without shims”)
9.     The cited combination of prior art teaches the method according to claim 1, wherein the predicting is influenced by a plurality of independent factors (Dean, ABSTRACT, 0023, 0038, 0044)
10.     The cited combination of prior art teaches the method according to claim 9, wherein the plurality of independent factors includes one or more selected from the group consisting of: a supplier of a material, a particular batch of material, atmospheric environmental conditions, local environmental conditions, a type of bagging material, a type of tooling material used during lay-up, a type of pre-impregnated materials used, an end effector used during manufacture, settings of the end effector used during manufacture, a temperature used in an autoclave when manufacturing the first part, and a pressure used in the autoclave when manufacturing the first part (Dean, 0175, see also 0007, 0151)
11.  The cited combination of prior art teaches the method according to claim 1, wherein the predicting comprises statistical process control (Dean, ABSTRACT, 0023, 0038, 0044)
12.  The cited combination of prior art teaches the method according to claim 1, wherein the manufacturing the second part is automated, without custom-machining the second part to engage with a particular build of the first part. (As interpreted, CNC machine tools for machining 
     Glasscock et al. teaches without custom-machining the second part to engage with a particular build of the first part (ABSTRACT, 0041: “. An adjusting function may performed for each component feature to assure that the respective components can be individually machined to a final configuration where the mating features will properly align for full surface to surface contact, thereby eliminating the need for a filler when the assembly process commences. The adjustments may be made in three dimensional space using translations and/or rotations of the respective digital maps. In the event that the configuration of the assembly joint may require that a gap is needed to assure that one structural element can be moved into proper alignment a pre-produced constant thickness filler can be machined in advance and installed immediately following the joining of the two structures when required, see also 0023: “Environment 300 further comprises a component modeler 330 which generates one or more modified component definitions 332 and a machine control data generator 340 which generates control data 346. Environment 300 further includes at least one computer/numeric controlled (CNC) machine tool(s) and/or robot(s) 350 and may include an assembly line 360.”)

15.    The combination of Glasscock and Dean teaches the method according to claim 1, further comprising

modifying the second part to accommodate the one or more non-compliant deviances, such that the second part engages the first part when assembled, within predetermined tolerances, wherein the modifying comprises determining how much material to remove from one or more respective contact surfaces of the second part  (Glasscock teaches modifying the second part to accommodate the one or more non-compliant deviances, such that the second part engages the first part when assembled, within predetermined tolerances, wherein the modifying comprises determining how much material to remove from one or more respective contact surfaces of the second part (0041-45: see removal of excess part material and the adjustment function for determining whether parts will align within predetermined tolerances)

16.    The combination of Glasscock and Dean teaches the method according to claim 1, further comprising:
detecting one or more non-compliant deviances between the set of predicted manufacturing dimensions and the set of actual manufacturing dimensions (Dean, supra claim 1)
modifying the second part to accommodate the one or more non-compliant deviances, such that the second part engages the first part when assembled, within predetermined tolerances, wherein the modifying comprises determining how much material to add to one or more respective contact surfaces of the second part (Glassock, 0017, 0040: see additional sacrificial material)

17.    The combination of Glasscock and Dean teaches the method according to claim 1, further comprising:
detecting one or more non-compliant deviances between the set of predicted manufacturing dimensions and the set of actual manufacturing dimensions (Dean, supra claim 1)
modifying the second part to accommodate the one or more non-compliant deviances, such that the second part engages the first part when assembled, within predetermined tolerances, wherein the modifying comprises repairing the second part to accommodate the one or more non-compliant deviances (“repairing” is interpreted as placing into compliance or suitable for joining, see Glasscock as repairing in terms of adding, removing, and/or adjusting the second part, 0041-45)

18.    The combination of Glasscock and Dean teaches the method according to claim 17, wherein the repairing the second part comprises repairing one or more non-compliant deviances in a localized portion of an interface zone between the first part and the second part, wherein the first part and the second part are configured to interface and engage with one another via the interface zone (Glasscock, 0041-48)
19.    The combination of Glasscock and Dean teaches the method according to claim 18, further comprising locally scanning the localized portion 
Glasscock et al. teaches repairing the second part (0041-45: see adjustment function)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Glassock, namely repairing first and second parts based upon localized scanning of each part to determine conformance and to further apply an adjustment function to ensure parts can engage with minimal gaps, to the teachings of Glasscock, machining the repaired part, would as a matter of design choice in light of the finite and quantifiable steps of machining, then scanning, then adjusting, then machining, would achieve an expected and predictable result of repeating the localized scan to verify the machined parts comply with the adjustments.  One of ordinary skill in the art would appreciate the need to repeat a measurement operation to optimize accuracy (WO2008074989, see repeating measurement operations, “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). , 2141.03)


s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glasscock et al. (PG/PUB 20140236334) in view over Dean (PG/PUB 2012/0136470) in further view over Gunther (PG/PUB 20150024233) and in further view over Nordman (PG/PUB 2013/0320142)
7.    The method according to claim 5, wherein the first part comprises 
    Nordman teaches, wherein the first part comprises a skin panel for an aircraft wing and wherein the second part comprises a rib for the aircraft wing (Nordman, 0031, Figure 10)
One of ordinary skill in the art before the effective filing date of the invention engaging first and second manufactured part, as per the combination of Glasscock and Dean, where parts include skin panel and rib of an aircraft wing, as per Nordman, would achieve an expected and predictable result via combining said elements using known methods.  Nordman teaches a composite aircraft structure comprising a plurality of parts configured to engage one another within specific tolerances and from which would have been an obvious application in the field of shimless assembling (Nordman, 0004) 
8.    The combination of Glassock and Dean teaches the method according to claim 5, wherein the first part comprises 
Nordman teaches wherein the first part comprises a skin panel for an aircraft wing and wherein the second part comprises a spar cap for the aircraft wing (Nordman, 0007, 0010)
 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Glasscock et al. (PG/PUB 20140236334) in view over Dean (PG/PUB 2012/0136470) in further view over Gunther (PG/PUB 20150024233) and in further view over  Kismarton (PG/PUB 20160200054)
20.   The combination of Glasscock and Dean does not teach the laying up, trimming, and drilling limitations as described below.  Kismarton teaches the laying up, trimming, and drilling limitations as described below.   The method according to claim 1, wherein the manufacturing the first part comprises
 laying up a plurality of fiber-reinforced polymer layers (Kismarton, 0005, claim 1)
trimming the plurality of fiber-reinforced polymer layers (Kismarton, 0041)
drilling a plurality of holes in the plurality of fiber-reinforced polymer layers (Kismarton, 0041)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimless Assembling:
  20180050824 20080223985  20160325851

Layered assembly:
   20190143613  100000025  


20050288812 20140252085

Fitting Part Assemblies
20080205763

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DARRIN D DUNN/Patent Examiner, Art Unit 2117